DETAILED ACTION

This Office Action is a response to an application filed on 04/01/2021, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 06/25/2021 and 06/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang (US 2019/0028731 A1).

Regarding claim 1, Chuang discloses: A method of video processing (see Fig. 14), comprising: 
generating, during a conversion between a current block of video and a bitstream of the video (see Fig. 14, step 1410), an updated merge candidate list by adding at least one combined merge candidate to a first merge candidate list (see paragraph 153-154); and 
performing the conversion by using the updated merge candidate list (see Fig. 14, step 1450), wherein the first merge candidate list comprises one or more sub-block prediction-based merge candidates (see paragraph 159).

Regarding claim 2, Chuang discloses: The method of claim 1, wherein the one or more sub-block prediction-based merge candidates comprise affine merge candidates or advanced temporal motion vector prediction (ATMVP) merge candidates (see Chuang, paragraph 159 and 162).

Regarding claim 3, Chuang discloses: The method of claim 1, wherein the conversion generates the current block from the bitstream (see Chuang, Fig. 14).

Regarding claim 4, Chuang discloses: The method of claim 1, wherein the conversion generates the bitstream from the current block (see Chuang, paragraph 161, generating the bitstream at the encoder side).

Regarding claim 5, Chuang discloses: The method of claim 1, wherein the at least one combined merge candidate comprises one or more combined affine merge candidates (see Chuang, paragraph 153-154).

Regarding claim 6, Chuang discloses: The method of claim 1, wherein the first merge candidate list includes a first affine merge candidate list comprising multiple affine merge candidates with control point motion vectors (see Chuang, paragraph 116), and a combined affine model with control point motion vectors (CPMVs) of the at least one combined merge candidate are derived based on the multiple affine merge candidates (see Chuang, paragraph 154 and 159).

Regarding claim 7, Chuang discloses: The method of claim 6, wherein the combined affine model with control point motion vectors (CPMVs) of the at least one combined merge candidate is derived from affine models of M affine merge candidates in K affine merge candidates, wherein the K affine merge candidates are the first K affine merge candidates of the multiple affine merge candidates in the first affine merge candidate list, and wherein M and K are integers, K is larger or equal to M (see Chuang, paragraph 147 and 149).

Regarding claim 8, Chuang discloses: The method of claim 6, wherein a combined affine model with control point motion vectors (CPMVs) of the at least one combined merge candidate is derived from affine models of M affine merge candidates in K affine merge candidates, wherein the K affine merge candidates are the last K affine merge candidates prior to the at least one combined merge candidate in the first affine merge candidate list, and wherein M and K are integers, K is larger or equal to M (see Chuang, paragraph 155).

Regarding claim 9, Chuang discloses: The method of claim 6, wherein when the current block applies a 6-parameter affine model, the at least one combined merge candidate comprises a first combined merge candidate with control point motion vectors (CPMVs) denoted (MV.sup.0, MV′.sup.1, MV′.sup.2), and wherein the multiple affine merge candidates comprise a first affine merge candidate with CPMVs denoted (MV0C1, MV1C1, MV2C1), a second affine merge candidate with CPMVs denoted (MV0C2, MV1C2, MV2C2) and/or a third affine merge candidate with CPMVs denoted (MV0C3, MV1C3, MV2C3), C1, C2, C3 represents the indices of the multiple affine merge candidate (see Chuang, paragraph 159).

Regarding claim 10, Chuang discloses: The method of claim 9, wherein the at least one combined merge candidate is derived as
(MV0, MV1, MV2) = (Average (MV0C1, MV0C2), Average (MV1C1, MV1C2), Average (MV2 C1, MV2C2)), and wherein Average (A, B) is an average of A and B (see Chuang, paragraph 89).

Regarding claim 11, Chuang discloses: The method of claim 9, wherein the at least one combined merge candidate is derived as (MV′0, MV′1, MV′2) = (MV0C1, MV0C1 + Average (DiffMVC11, DiffMVC21), MV0C1 + Average (DiffMVC12, DiffMVC22)), wherein DiffMVC11 = MVC11 − MVC10 and DiffMVC12 = MVC12 − MVC10, DiffMVC21 = MVC21 − MVC20 and DiffMVC22 = MVC22 − MVC20, and wherein Average (A, B) is an average of A and B (see Chuang, paragraph 89 and 161).

Regarding claim 12, Chuang discloses: The method of claim 6, wherein when the current block applies a 4-parameter affine model, the at least one combined merge candidate comprises a first combined merge candidate with control point motion vectors (CPMVs) denoted (MV′0, MV′1), and wherein the multiple affine merge candidates comprise a first affine merge candidate with CPMVs denoted (MV0C1, MV1C1) and a second affine merge candidate with CPMVs denoted (MV0C2, MV1C2) and/or a third affine merge candidate with CPMVs denoted (MV0C3, MV1C3, MV2C3), C1, C2, C3 represents the indices of the multiple affine merge candidate (see Chuang, paragraph 159).

Regarding claim 13, Chuang discloses: The method of claim 9, wherein the CPMVs of the first affine merge candidate are associated with a first reference picture, and wherein the CPMVs of the second affine merge candidate are associated with a second reference picture that is different from the first reference picture (see Chuang, paragraph 92, bi-prediction).

Regarding claim 14, Chuang discloses: The method of claim 6, wherein the at least one combined merge candidate is derived by using pairs of affine merge candidates of the multiple affine merge candidates, and the at least one combined merge candidate is put into the first affine merge candidate list in a predetermined order (see Chuang, paragraph 129 and 160).

Regarding claim 15, Chuang discloses: The method of claim 14, wherein if one affine merge candidate with an index in a pair of affine merge candidates is not available, or if one affine merge candidate with an index in a pair of affine merge candidates is a combined affine merge candidate, or if one affine merge candidate with an index in a pair of affine merge candidates is a constructed affine merge candidate, or if one affine merge candidate with an index in a pair of affine merge candidates is an advanced temporal motion vector prediction (ATMVP) merge candidate, or if one affine merge candidate with an index in a pair of affine merge candidates is a zero affine merge candidate, this pair is skipped and not used to derive the at least one combined affine merge candidate (see Chuang, paragraph 134 and 157).

Regarding claim 16, Chuang discloses: The method of claim 6, wherein the at least one combined merge candidate is derived by using groups of affine merge candidates of the multiple affine merge candidates, and the at least one combined merge candidate is put into the first affine merge candidate list in a predetermined order (see Chuang, paragraph 150); and 
wherein if one affine merge candidate with an index in a group of affine merge candidates is not available, or if one affine merge candidate with an index in a group of affine merge candidates is a combined affine merge candidate, or if one affine merge candidate with an index in a group of affine merge candidates is a constructed affine merge candidate, or if one affine merge candidate with an index in a group of affine merge candidates is an advanced temporal motion vector prediction (ATMVP) merge candidate, or if one affine merge candidate with an index in a group of affine merge candidates is a zero affine merge candidate, this group is skipped and not used to derive the at least one combined affine merge candidate (see Chuang, paragraph 134 and 157).

Regarding claim 17, Chuang discloses: The method of claim 1, wherein the generating the updated merge candidate list comprises: 
determining whether a first combined merge candidate of the at least at least one combined merge candidate is identical to any merge candidate in the first merge candidate list (see Chuang, paragraph 156); 
if no, adding the first combined merge candidate to the first merge candidate list, and if yes, discarding the first combined merge candidate (see Chuang, paragraph 156).

Regarding claim 18, Chuang discloses: The method of claim 1, further comprising: generating, based on inter directions of a first affine merge candidate and a second affine merge candidate in the first merge candidate list, the at least one combined merge candidate (see Chuang, Fig. 11 and paragraph 154).

Regarding claims 19 and 20, claims 19 and 20 are drawn to an apparatus and computer readable storage medium having limitations similar to the method claimed in claim 1 treated in the above rejections.  Therefore, apparatus and computer readable storage medium claims 19 and 20 correspond to method claim 1 and are rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483